— Judgment, Supreme Court, New York County (Franklin R. Weissberg, J.), rendered May 15, 1990, convicting defendant, after a jury trial, of four counts of robbery in the second degree, and sentencing him to concurrent terms of imprisonment of BV2 to 10 V2 years, unanimously affirmed.
Defendant while aided by another unapprehended individual forcibly stole money and property from the complainants on a New York street. Arrested shortly thereafter, he immediately told the police that he was a "con man” who talked the complainants out of their money and property. He repeated this at trial, but the jury rejected it, and we find no basis to disturb its determination. There is nothing so unreliable or contradictory about the complainants’ testimony that would warrant this court’s interference with the jury’s determination of credibility. Concur — Milonas, J. P., Kupferman, Ross, Asch and Rubin, JJ.